Exhibit 10.1


VR Technology and IP License Agreement


This VR Technology and IP License Agreement ("Agreement") is made and entered
into as of December 23, 2015 ("Effective Date") by and between Next Galaxy
Corp., a Nevada corporation with a place of business at 1680 Michigan Ave, Suite
700, Miami Beach, Florida 33139, ("Next Galaxy") and CEEK VR, Inc., a Delaware
corporation with an address at 1209 Orange Street, Wilmington, Delaware 19801,
("CEEK VR").  Next Galaxy and CEEK VR are referred in this Agreement
individually as a "Party" and collectively as the "Parties."


A.
Next Galaxy owns certain technology, patents, copyrights, trademarks, trade
secrets, and other assets relating to creating virtual reality experiences;



B.
CEEK VR desires to obtain and Next Galaxy wishes to grant to CEEK VR a
royalty-bearing license to research, develop, design, manufacture, market, and
commercialize goods and services using Next Galaxy's virtual reality technology
and intellectual property rights;



C.
CEEK VR desires to obtain and Next Galaxy wishes to grant to CEEK VR an option
to acquire Next Galaxy's virtual reality technology and intellectual property
rights.



ACCORDINGLY, the Parties agree to the following:


1.
Definitions



a.
"CEEK Trademarks" means the marks CEEK and CEEK AR.



b.
"Confidential Information" means all information and materials disclosed by one
Party to the other, in whatever form, tangible or intangible, whether or not
marked or otherwise identified as confidential or proprietary, relating to the
business of  the disclosing Party or relating to any person to whom the
disclosing Party owes a duty of confidentiality, but excluding information and
materials that (a) are or become publicly known through no wrongful act or
omission of the receiving Party; (b) are rightfully known by the receiving Party
before receipt from the disclosing Party; (c) become rightfully known to
receiving Party without confidential or proprietary restriction from a source
other than the disclosing Party; or (d) are independently developed by receiving
Party without the use of the Confidential Information of the disclosing Party.



c.
"Intellectual Property Rights" means all patents, patent rights, copyrights,
moral rights, trademark rights, industrial design rights, trade secret rights,
domain names rights, database rights, and all other intellectual property or
industrial property rights worldwide, including any application, issuance or
registration for these rights.

Page 1 of 8

--------------------------------------------------------------------------------



d.
"Royalty Payments" means the royalty payments made to Next Galaxy pursuant to
Section 4.



e.
"Vesting Amount" means five million dollars ($5,000,000).



f.
"VR" means virtual reality, including augmented reality, experiences and goods
and services to create and maintain, and facilitate the creation and maintenance
of such experiences.



g.
"VR Technology" means any idea, concept, discovery, creation, invention,
research, development, design, technology, improvement, data processing or
computer software, firmware, content, tool, machinery, equipment, system,
project, procedure, process, formula, method, technique, know how, data,
database, compilation or collection of data or information, business plan or
other plan, manual, files, device, specification, model, design, diagram,
prototype, schematic, layout, composition, algorithm, program, application,
code, documentation, result, photographs, technical, engineering, manufacturing,
product, marketing, servicing, business, financial, supplier, or customer
information, whether tangible or intangible, whether or not it may be patented,
copyrighted, trademarked or otherwise protected (including all versions,
modifications, enhancements, and derivative works thereof), of Next Galaxy
related to VR.  VR Technology includes, but is not limited to, the items set
forth on Exhibit A.



2.
License Grant



Next Galaxy hereby grants to CEEK VR a worldwide exclusive, perpetual and
irrevocable (other than pursuant to Section 7(c)), transferable, sublicensable
(through multiple levels of sublicense) license under Next Galaxy's Intellectual
Property Rights to use, disclose (subject to Section 6), reproduce, distribute,
display and perform (whether publicly or otherwise), prepare derivative works of
and otherwise modify, make, sell, offer to sell, import, export, and otherwise
practice and exploit, and practice any method or process in connection with, all
or any portion of the VR Technology and CEEK Trademarks for any purpose, and to
have others exercise such rights on behalf of CEEK VR.  As between Next Galaxy
and CEEK VR, any improvements to the VR Technology created by or on behalf of
Next Galaxy will be owned by Next Galaxy (subject to this license grant) and any
improvements to the VR Technology created by or on behalf of CEEK VR will be
owned by CEEK VR.


3.
Option



a.
Option. Next Galaxy hereby grants CEEK VR an option to acquire the VR Technology
and CEEK Trademarks and all of Next Galaxy's Intellectual Property related to
the VR Technology and CEEK Trademarks.  CEEK VR may exercise this option at any
time by providing Next Galaxy with notice of its intent to

Page 2 of 8

--------------------------------------------------------------------------------



exercise its option, as set forth in Section 11(a) (Notice) below and paying
CEEK VR the difference between the Vesting Amount and the Royalty Payments, if
any.


This option is exclusive to CEEK VR and Next Galaxy will not initiate or solicit
any agreement or arrangement with any third party regarding the sale or other
disposition of any rights subject to the option, directly or indirectly and Next
Galaxy will not discuss, negotiate or enter into any such an agreement or
arrangement without first providing notice to CEEK VR and reasonable opportunity
to exercise the option.  Further, Next Galaxy grants to CEEK VR the exclusive
right to match any terms offered to Next Galaxy by any third party regarding the
sale or other disposition of any rights subject to the option.  




b.
Assignment.  Upon CEEK VR providing Next Galaxy with notice and payment pursuant
to Section 3(a), Next Galaxy immediately and automatically without the need for
further action will assign to CEEK VR, without additional compensation, all
right, title and interest Next Galaxy may have in and to all VR Technology and
CEEK Trademarks, including all Intellectual Property in and to VR Technology and
CEEK Trademarks, including any improvements or modifications to or derivative
works of such VR Technology and Trademarks and Intellectual Property, and
including all rights to causes of action and remedies related to the VR
Technology, CEEK Trademarks, and Intellectual Property, including the right to
sue for past, present or future infringement, misappropriation or violation of
rights related to the VR Technology, CEEK Trademarks, and Intellectual
Property.  Next Galaxy hereby waives and agrees not to enforce all moral rights
and all personality rights that Next Galaxy may have in the Technology.  If Next
Galaxy is unable to assign any of his/her rights in the VR Technology, CEEK
Trademarks, and Intellectual Property as required by this Agreement, the license
set forth in Section 2 will immediately and automatically without the need for
further action, become exclusive, perpetual and irrevocable, and fully paid-up
and royalty-free.



c.
VR Technology Delivery.  Within ten business days of the Effective Date, Next
Galaxy shall deliver or cause to be delivered to CEEK VR: (a) the VR Technology
in a mutually agreeable format; (b) copies of all files and records relating to
the VR Technology; and (c) the contact information of any others that may be
currently using the VR Technology.



4.
Royalty Payments



a.
Royalty Rate.  CEEK VR will pay Next Galaxy a royalty of 5% of the EBITDA
attributable to CEEK VR's practice and exploitation of the VR Technology. 
Royalty payments will cease once the Vesting Amount is paid in full, at which
time the license set forth in Section 2 will become perpetual and irrevocable,
fully-paid up, and royalty-free, and the option set forth in Section 3 may be
exercised by CEEK VR without further payment.  Once the Vesting Amount is

Page 3 of 8

--------------------------------------------------------------------------------



reached, no further payments will be due by CEEK VR under this Agreement.


b.
Payments. All amounts owed by CEEK VR will be paid within 60 days of the end of
the applicable calendar quarter and will be paid in United States Dollars (USD).



c.
Taxes. The Party receiving any property or service hereunder which may be
subject to a sale, use, excise, value-added, or similar tax shall be responsible
for such tax and shall pay it to the appropriate collecting agency or, where
required by law, to the providing Party.



5.   Representations and Warranties


a.
Representations and Warranties of Both Parties. The Parties represent and
warrant that each is fully authorized to enter into the Agreement and that their
entering into the Agreement and the performance of their respective obligations
under the Agreement will not violate any agreement between each Party and any
other person, firm or organization or any law or governmental regulation.



b.
Representations and Warranties of Next Galaxy. As of the Effective Date, Next
Galaxy is the sole and exclusive owner of all of the VR Technology and CEEK
Trademarks and all rights in Intellectual Property therein, and as of the
exercise of the option set forth in Section 3, Next Galaxy will convey to CEEK
VR full, absolute, good and marketable rights to the VR Technology and CEEK
Trademarks and all rights in Intellectual Property therein, to the best of Next
Galaxy's knowledge, free and clear of all liens, liabilities, charges or other
encumbrances of any kind. Other than this Agreement, to the best of Next
Galaxy's knowledge, Next Galaxy has not previously granted, and will not grant,
any rights in conflict with the rights granted to CEEK VR hereunder.



6.   Confidentiality


The Parties will take reasonable steps to maintain the confidentiality and
secrecy of any Confidential Information disclosed pursuant to this Agreement,
and to prevent the unauthorized use or disclosure of such Confidential
Information.  CEEK VR may disclose Confidential Information to third parties
subject to a nondisclosure agreement at least as protection of the Confidential
Information as Section 6.  A receiving Party may also disclose Confidential
Information to the extent the receiving Party is legally compelled to disclose
such Confidential Information, provided, however, that prior to any such
compelled disclosure, the receiving Party shall give the disclosing Party
reasonable advance notice of any such disclosure and shall cooperate with the
disclosing Party in protecting against any such disclosure or obtaining a
protective order narrowing the scope of such disclosure and use of the
Confidential Information.


7.   Term and Termination


Page 4 of 8

--------------------------------------------------------------------------------



a.
Term. The term of this Agreement will commence on the Effective Date and will
continue until terminated by either Party.



b.
Termination by CEEK VR. CEEK VR may terminate this Agreement for convenience by
giving Next Galaxy written notice 90 days in advance of the effective date of
termination.



c.
Termination by Next Galaxy. Next Galaxy may terminate this Agreement upon a
written notice if CEEK VR is delinquent in any payment required by Section 4 and
has not cured such delinquency within 90 days of notice thereof.



d.
Effect of Termination. The termination or expiration of this Agreement shall not
relieve either Party of any liability or obligation that accrued prior to such
termination or expiration.



8.   Indemnification. Next Galaxy will defend, indemnify and hold harmless CEEK
VR, from and against all liabilities, losses, costs, charges and expenses
including attorneys' fees arising from or related to any third party allegation
that the Technology infringes or misappropriates any third-party Intellectual
Property rights.


9.   Limitation of Liability.  IN NO EVENT WILL CEEK VR'S LIABILITY EXCEED THE
TOTAL AMOUNT PAID OR PAYABLE BY CEEK VR TO NEXT GALAXY PURSUANT TO SECTION 4.


10.  Further Assurances


Next Galaxy will take all action and execute all documents as CEEK VR may
reasonably request to effectuate the transfer of the Technology and the vesting
of complete and exclusive rights to the Technology rights. In addition, Next
Galaxy will, at the request and sole cost and expense of CEEK VR, but without
additional compensation, promptly sign, execute, make, and do all such deeds,
documents, acts, and things as CEEK VR may reasonably require:
a.
to apply for, obtain, register, maintain and vest in the name of CEEK VR alone
(unless CEEK VR otherwise directs) Intellectual Property rights protection
relating to any or all of the VR Technology and CEEK Trademarks in any country
throughout the world, and when so obtained or vested, to renew and restore the
same;

b.
to defend any judicial, opposition, or other proceedings in respect of such
applications and any judicial, opposition, or other proceedings or petitions or
applications for revocation of such Intellectual Property rights; and

c.
to assist CEEK VR with the defense and enforcement of its rights in any
registrations issuing from such applications and in all Intellectual Property
rights protection in the VR Technology and CEEK Trademarks.



11. General Provisions


a.
Notices.

Page 5 of 8

--------------------------------------------------------------------------------



i.
Form of Notice. All notices, requests, claims, demands and other communications
between the parties shall be in writing.



ii.
Method of Notice. All notices shall be given by delivery in person, or by a
nationally recognized next day courier service, or by first class, registered or
certified mail, postage prepaid, or by facsimile, or by electronic mail to the
addresses as follows, or such other address as either party may specify in
writing.



If to Next Galaxy Corp.:


Next Galaxy Corp.
1680 Michigan Ave, Suite 700
Miami Beach, Florida 33139


If to CEEK VR, Inc.:


CEEK VR, Inc.
1209 Orange Street
Wilmington, DE 19801


iii.
Receipt of Notice. All notices shall be effective upon receipt by the party to
which notice is given, or on the fifth day following mailing, whichever occurs
first.



b.
Assignment. CEEK VR may assign this Agreement or any right or obligation of this
agreement.  This Agreement will be binding upon and will inure to the benefit of
CEEK VR and its successors and assigns.



c.
Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in San Francisco, CA.



d.
Governing Law. This Agreement shall be governed, construed, and enforced in
accordance with the laws of Delaware.



e.
No Waiver. A party's failure to exercise or delay in exercising any right, power
or privilege under this Agreement shall not operate as a waiver. No single or
partial exercise of any right, power or privilege shall preclude any other or
further exercise thereof.



f.
Severability. A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.  Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to maintain the original intent of the
parties as closely as possible.

Page 6 of 8

--------------------------------------------------------------------------------



g.
Survival. Any provision of this Agreement which imposes an obligation after
termination or expiration of this Agreement shall survive the termination or
expiration of this Agreement.



h.
Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



i.
Attorney Fees. In the event of any action to enforce rights under this
Agreement, the prevailing party shall be entitled its costs and expenses,
including reasonable attorneys' fees, incurred in connection with such action.



j.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to its subject matter and constitutes and supersedes all
prior agreements, representations and understandings of the parties, written or
oral. This Agreement may be amended only by a written instrument signed by the
parties.



k.
Counterparts. This agreement may be executed in counterparts, each of which will
be deemed to be an original, but all of which, taken together, constitute one
and the same agreement. If a party's signature is transmitted by fax or in a PDF
file by email, the signature on the counterpart creates a valid and binding
obligation of the party executing it or on whose behalf the signature is made
with the same effect as if the fax or PDF signature page were an original.



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the Effective Date.




NEXT GALAXY CORP.
         
By:
Mary Spio
               
Signature:
MARY SPIO
               
Title:
President
 
Date:
December 28, 2015
                   
CEEK VR, INC.
         
By:
Jean-Paul Langlais
               
Signature:
JEAN-PAUL LANGLAIS
               
Title:
Director
 
Date:
December 28, 2015

Page 7 of 8

--------------------------------------------------------------------------------



EXHIBIT A


SCHEDULED ASSETS




All assets transferred to Wiless Controls Inc. by Mary Spio pursuant to the IP
Asset Purchase and Sale Agreement, dated June 19, 2014.


All assets transferred to Wiless Controls Inc. by Mary Spio pursuant to the
Memorandum of Agreement, dated June 13, 2014.


Patent Applications:


·
U.S. Patent Application No. 14/091,283 (US20140129537)

·
U.S. Patent Application No. US14/733,459 (US20150358318)



Registered Trademark:


·
CEEK, Reg. No. 4,798,097

















Page 8 of 8